Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; This court finds that the claimant filed a Complaint against the State of Illinois alleging that they made an overpayment of privilege tax payments. A Stipulation has been entered into by and between the claimant and the State of Illinois stating that, based upon Departmental Reports filed in said cause, there has been an overpayment of $56,241.72. The evidence indicates that said overpayment of privilege tax payments was deposited with the office of the Director, Department of Insurance, and was then transferred to the General Revenue Fund by the State of Illinois. Evidence also discloses that claimant made a demand for said refund, which demand was refused. It appears from the evidence and from the Stipulation that the claimant is entitled to said sum of $56,241.72 and it is hereby ordered that the sum of $56,241.72 be awarded to claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.